

	

		II

		109th CONGRESS

		1st Session

		S. 812

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Specter introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to impose a flat tax only on individual taxable earned income and business

		  taxable income, and for other purposes.

	

	

		1.Short title; table of

			 contents; amendment of 1986 Code

			(a)Short

			 titleThis Act may be cited

			 as the Flat Tax Act of

			 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents; amendment of 1986 Code.

					Sec. 2. Flat tax on individual

				taxable earned income and business taxable income.

					Sec. 3. Repeal of estate and

				gift taxes.

					Sec. 4. Additional

				repeals.

					Sec. 5. Effective

				dates.

				

			(c)Amendment of

			 1986 CodeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			2.Flat tax on individual

			 taxable earned income and business taxable income

			(a)In

			 generalSubchapter A of

			 chapter 1 of subtitle A is amended to read as follows:

				

					ADetermination of

				tax liability

						

							Part I. Tax on

				  individuals.

							Part II. Tax on business

				  activities.

						

						ITax on

				individuals

							

								Sec. 1. Tax

				  imposed.

								Sec. 2. Standard

				  deduction.

								Sec. 3. Deduction for cash

				  charitable contributions.

								Sec. 4. Deduction for home

				  acquisition indebtedness.

								Sec. 5. Definitions and

				  special rules.

								Sec. 6. Dependent

				  defined.

							

							1.Tax imposed

								(a)Imposition of

				taxThere is hereby imposed

				on every individual a tax equal to 20 percent of the taxable earned income of

				such individual.

								(b)Taxable earned

				incomeFor purposes of this

				section, the term taxable earned income means the excess (if any)

				of—

									(1)the earned income received or accrued

				during the taxable year, over

									(2)the sum of—

										(A)the standard deduction,

										(B)the deduction for cash charitable

				contributions, and

										(C)the deduction for home acquisition

				indebtedness, for such taxable year.

										(c)Earned

				incomeFor purposes of this

				section—

									(1)In

				generalThe term earned

				income means wages, salaries, or professional fees, and other amounts

				received from sources within the United States as compensation for personal

				services actually rendered, but does not include that part of compensation

				derived by the taxpayer for personal services rendered by the taxpayer to a

				corporation which represents a distribution of earnings or profits rather than

				a reasonable allowance as compensation for the personal services actually

				rendered.

									(2)Taxpayer

				engaged in trade or businessIn the case of a taxpayer engaged in a

				trade or business in which both personal services and capital are material

				income-producing factors, under regulations prescribed by the Secretary, a

				reasonable allowance as compensation for the personal services rendered by the

				taxpayer, not in excess of 30 percent of the taxpayer’s share of the net

				profits of such trade or business, shall be considered as earned income.

									2.Standard

				deduction

								(a)In

				generalFor purposes of this

				subtitle, the term standard deduction means the sum of—

									(1)the basic standard deduction, plus

									(2)the additional standard deduction.

									(b)Basic standard

				deductionFor purposes of

				subsection (a), the basic standard deduction is—

									(1)200 percent of the dollar amount in effect

				under paragraph (3) of the taxable year in the case of—

										(A)a joint return, or

										(B)a surviving spouse (as defined in section

				5(a)),

										(2)$15,000 in the case of a head of household

				(as defined in section 5(b)), or

									(3)$10,000 in any other case.

									(c)Additional

				standard deductionFor

				purposes of subsection (a), the additional standard deduction is $5,000 for

				each dependent (as defined in section 6)—

									(1)whose earned income for the calendar year

				in which the taxable year of the taxpayer begins is less than the basic

				standard deduction specified in subsection (b)(3), or

									(2)who is a child of the taxpayer and

				who—

										(A)has not attained the age of 19 at the close

				of the calendar year in which the taxable year of the taxpayer begins,

				or

										(B)is a student who has not attained the age

				of 24 at the close of such calendar year.

										(d)Inflation

				adjustment

									(1)In

				generalIn the case of any

				taxable year beginning in a calendar year after 2006, each dollar amount

				contained in subsections (b) and (c) shall be increased by an amount equal

				to—

										(A)such dollar amount, multiplied by

										(B)the cost-of-living adjustment for the

				calendar year in which the taxable year begins.

										(2)Cost-of-living

				adjustmentFor purposes of

				paragraph (1), the cost-of-living adjustment for any calendar year is the

				percentage (if any) by which—

										(A)the CPI for the preceding calendar year,

				exceeds

										(B)the CPI for calendar year 2005.

										(3)CPI for any

				calendar yearFor purposes of

				paragraph (2), the CPI for any calendar year is the average of the Consumer

				Price Index as of the close of the 12-month period ending on August 31 of such

				calendar year.

									(4)Consumer price

				indexFor purposes of

				paragraph (3), the term Consumer Price Index means the last

				Consumer Price Index for all-urban consumers published by the Department of

				Labor. For purposes of the preceding sentence, the revision of the Consumer

				Price Index which is most consistent with the Consumer Price Index for calendar

				year 1986 shall be used.

									(5)RoundingIf any increase determined under paragraph

				(1) is not a multiple of $50, such amount shall be rounded to the next lowest

				multiple of $50.

									3.Deduction for cash

				charitable contributions

								(a)General

				ruleFor purposes of this

				part, there shall be allowed as a deduction any charitable contribution (as

				defined in subsection (b)) not to exceed $2,500 ($1,250, in the case of a

				married individual filing a separate return), payment of which is made within

				the taxable year.

								(b)Charitable

				contribution definedFor

				purposes of this section, the term charitable contribution means a

				contribution or gift of cash or its equivalent to or for the use of the

				following:

									(1)A State, a possession of the United States,

				or any political subdivision of any of the foregoing, or the United States or

				the District of Columbia, but only if the contribution or gift is made for

				exclusively public purposes.

									(2)A corporation, trust, or community chest,

				fund, or foundation—

										(A)created or organized in the United States

				or in any possession thereof, or under the law of the United States, any State,

				the District of Columbia, or any possession of the United States,

										(B)organized and operated exclusively for

				religious, charitable, scientific, literary, or educational purposes, or to

				foster national or international amateur sports competition (but only if no

				part of its activities involve the provision of athletic facilities or

				equipment), or for the prevention of cruelty to children or animals,

										(C)no part of the net earnings of which inures

				to the benefit of any private shareholder or individual, and

										(D)which is not disqualified for tax exemption

				under section 501(c)(3) by reason of attempting to influence legislation, and

				which does not participate in, or intervene in (including the publishing or

				distributing of statements), any political campaign on behalf of (or in

				opposition to) any candidate for public office.

										A contribution or gift by a

				corporation to a trust, chest, fund, or foundation shall be deductible by

				reason of this paragraph only if it is to be used within the United States or

				any of its possessions exclusively for purposes specified in subparagraph (B).

				Rules similar to the rules of section 501(j) shall apply for purposes of this

				paragraph.(3)A post or organization of war veterans, or

				an auxiliary unit or society of, or trust or foundation for, any such post or

				organization—

										(A)organized in the United States or any of

				its possessions, and

										(B)no part of the net earnings of which inures

				to the benefit of any private shareholder or individual.

										(4)In the case of a contribution or gift by an

				individual, a domestic fraternal society, order, or association, operating

				under the lodge system, but only if such contribution or gift is to be used

				exclusively for religious, charitable, scientific, literary, or educational

				purposes, or for the prevention of cruelty to children or animals.

									(5)A cemetery company owned and operated

				exclusively for the benefit of its members, or any corporation chartered solely

				for burial purposes as a cemetery corporation and not permitted by its charter

				to engage in any business not necessarily incident to that purpose, if such

				company or corporation is not operated for profit and no part of the net

				earnings of such company or corporation inures to the benefit of any private

				shareholder or individual.

									For purposes of this section, the

				term charitable contribution also means an amount treated under

				subsection (d) as paid for the use of an organization described in paragraph

				(2), (3), or (4).(c)Disallowance of

				deduction in certain cases and special rules

									(1)Substantiation

				requirement for certain contributions

										(A)General

				ruleNo deduction shall be

				allowed under subsection (a) for any contribution of $250 or more unless the

				taxpayer substantiates the contribution by a contemporaneous written

				acknowledgment of the contribution by the donee organization that meets the

				requirements of subparagraph (B).

										(B)Content of

				acknowledgmentAn

				acknowledgment meets the requirements of this subparagraph if it includes the

				following information:

											(i)The amount of cash contributed.

											(ii)Whether the donee organization provided any

				goods or services in consideration, in whole or in part, for any contribution

				described in clause (i).

											(iii)A description and good faith estimate of

				the value of any goods or services referred to in clause (ii) or, if such goods

				or services consist solely of intangible religious benefits, a statement to

				that effect.

											For purposes of this subparagraph,

				the term intangible religious benefit means any intangible

				religious benefit which is provided by an organization organized exclusively

				for religious purposes and which generally is not sold in a commercial

				transaction outside the donative context.(C)ContemporaneousFor purposes of subparagraph (A), an

				acknowledgment shall be considered to be contemporaneous if the taxpayer

				obtains the acknowledgment on or before the earlier of—

											(i)the date on which the taxpayer files a

				return for the taxable year in which the contribution was made, or

											(ii)the due date (including extensions) for

				filing such return.

											(D)Substantiation

				not required for contributions reported by the donee organizationSubparagraph (A) shall not apply to a

				contribution if the donee organization files a return, on such form and in

				accordance with such regulations as the Secretary may prescribe, which includes

				the information described in subparagraph (B) with respect to the

				contribution.

										(E)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary or appropriate to carry out the purposes of

				this paragraph, including regulations that may provide that some or all of the

				requirements of this paragraph do not apply in appropriate cases.

										(2)Denial of

				deduction where contribution for lobbying activitiesNo deduction shall be allowed under this

				section for a contribution to an organization which conducts activities to

				which section 11(d)(2)(C)(i) applies on matters of direct financial interest to

				the donor’s trade or business, if a principal purpose of the contribution was

				to avoid Federal income tax by securing a deduction for such activities under

				this section which would be disallowed by reason of section 11(d)(2)(C) if the

				donor had conducted such activities directly. No deduction shall be allowed

				under section 11(d) for any amount for which a deduction is disallowed under

				the preceding sentence.

									(d)Amounts paid to

				maintain certain students as members of taxpayer’s household

									(1)In

				generalSubject to the

				limitations provided by paragraph (2), amounts paid by the taxpayer to maintain

				an individual (other than a dependent, as defined in section 6, or a relative

				of the taxpayer) as a member of such taxpayer’s household during the period

				that such individual is—

										(A)a member of the taxpayer’s household under

				a written agreement between the taxpayer and an organization described in

				paragraph (2), (3), or (4) of subsection (b) to implement a program of the

				organization to provide educational opportunities for pupils or students in

				private homes, and

										(B)a full-time pupil or student in the twelfth

				or any lower grade at an educational organization located in the United States

				which normally maintains a regular faculty and curriculum and normally has a

				regularly enrolled body of pupils or students in attendance at the place where

				its educational activities are regularly carried on, shall be treated as

				amounts paid for the use of the organization.

										(2)Limitations

										(A)AmountParagraph (1) shall apply to amounts paid

				within the taxable year only to the extent that such amounts do not exceed $50

				multiplied by the number of full calendar months during the taxable year which

				fall within the period described in paragraph (1). For purposes of the

				preceding sentence, if 15 or more days of a calendar month fall within such

				period such month shall be considered as a full calendar month.

										(B)Compensation or

				reimbursementParagraph (1)

				shall not apply to any amount paid by the taxpayer within the taxable year if

				the taxpayer receives any money or other property as compensation or

				reimbursement for maintaining the individual in the taxpayer’s household during

				the period described in paragraph (1).

										(3)Relative

				definedFor purposes of

				paragraph (1), the term relative of the taxpayer means an

				individual who, with respect to the taxpayer, bears any of the relationships

				described in subparagraphs (A) through (G) of section 6(d)(2).

									(4)No other amount

				allowed as deductionNo

				deduction shall be allowed under subsection (a) for any amount paid by a

				taxpayer to maintain an individual as a member of the taxpayer’s household

				under a program described in paragraph (1)(A) except as provided in this

				subsection.

									(e)Denial of

				deduction for certain travel expensesNo deduction shall be allowed under this

				section for traveling expenses (including amounts expended for meals and

				lodging) while away from home, whether paid directly or by reimbursement,

				unless there is no significant element of personal pleasure, recreation, or

				vacation in such travel.

								(f)Disallowance of

				deductions in certain casesFor disallowance of deductions for

				contributions to or for the use of Communist controlled organizations, see

				section 11(a) of the Internal Security Act of 1950 (50 U.S.C.

				790).

								(g)Treatment of

				certain amounts paid to or for the benefit of institutions of higher

				education

									(1)In

				generalFor purposes of this

				section, 80 percent of any amount described in paragraph (2) shall be treated

				as a charitable contribution.

									(2)Amount

				describedFor purposes of

				paragraph (1), an amount is described in this paragraph if—

										(A)the amount is paid by the taxpayer to or

				for the benefit of an educational organization—

											(i)which is described in subsection (d)(1)(B),

				and

											(ii)which is an institution of higher education

				(as defined in section 3304(f)), and

											(B)such amount would be allowable as a

				deduction under this section but for the fact that the taxpayer receives

				(directly or indirectly) as a result of paying such amount the right to

				purchase tickets for seating at an athletic event in an athletic stadium of

				such institution.

										If any portion of a payment is for

				the purchase of such tickets, such portion and the remaining portion (if any)

				of such payment shall be treated as separate amounts for purposes of this

				subsection.(h)Other cross

				references

									(1)For treatment of certain organizations

				providing child care, see section 501(k).

									(2)For charitable contributions of partners,

				see section 702.

									(3)For treatment of gifts for benefit of or

				use in connection with the Naval Academy as gifts to or for the use of the

				United States, see section 6973 of title 10, United States Code.

									(4)For treatment of gifts accepted by the

				Secretary of State, the Director of the International Communication Agency, or

				the Director of the United States International Development Cooperation Agency,

				as gifts to or for the use of the United States, see section 25 of the

				State Department Basic Authorities Act of

				1956.

									(5)For treatment of gifts of money accepted by

				the Attorney General for credit to the Commissary Funds, Federal

				Prisons as gifts to or for the use of the United States, see section

				4043 of title 18, United States Code.

									(6)For charitable contributions to or for the

				use of Indian tribal governments (or subdivisions of such governments), see

				section 7871.

									4.Deduction for home

				acquisition indebtedness

								(a)General

				ruleFor purposes of this

				part, there shall be allowed as a deduction all qualified residence interest

				paid or accrued within the taxable year.

								(b)Qualified

				residence interest definedThe term qualified residence

				interest means any interest which is paid or accrued during the taxable

				year on acquisition indebtedness with respect to any qualified residence of the

				taxpayer. For purposes of the preceding sentence, the determination of whether

				any property is a qualified residence of the taxpayer shall be made as of the

				time the interest is accrued.

								(c)Acquisition

				indebtedness

									(1)In

				generalThe term

				acquisition indebtedness means any indebtedness which—

										(A)is incurred in acquiring, constructing, or

				substantially improving any qualified residence of the taxpayer, and

										(B)is secured by such residence.

										Such term also includes any

				indebtedness secured by such residence resulting from the refinancing of

				indebtedness meeting the requirements of the preceding sentence (or this

				sentence); but only to the extent the amount of the indebtedness resulting from

				such refinancing does not exceed the amount of the refinanced

				indebtedness.(2)$100,000

				limitationThe aggregate

				amount treated as acquisition indebtedness for any period shall not exceed

				$100,000 ($50,000 in the case of a married individual filing a separate

				return).

									(d)Treatment of

				indebtedness incurred on or before October 13, 1987

									(1)In

				generalIn the case of any

				pre-October 13, 1987, indebtedness—

										(A)such indebtedness shall be treated as

				acquisition indebtedness, and

										(B)the limitation of subsection (c)(2) shall

				not apply.

										(2)Reduction in

				$100,000 limitationThe

				limitation of subsection (c)(2) shall be reduced (but not below zero) by the

				aggregate amount of outstanding pre-October 13, 1987, indebtedness.

									(3)Pre-october 13,

				1987, indebtednessThe term

				pre-October 13, 1987, indebtedness means—

										(A)any indebtedness which was incurred on or

				before October 13, 1987, and which was secured by a qualified residence on

				October 13, 1987, and at all times thereafter before the interest is paid or

				accrued, or

										(B)any indebtedness which is secured by the

				qualified residence and was incurred after October 13, 1987, to refinance

				indebtedness described in subparagraph (A) (or refinanced indebtedness meeting

				the requirements of this subparagraph) to the extent (immediately after the

				refinancing) the principal amount of the indebtedness resulting from the

				refinancing does not exceed the principal amount of the refinanced indebtedness

				(immediately before the refinancing).

										(4)Limitation on

				period of refinancingSubparagraph (B) of paragraph (3) shall not

				apply to any indebtedness after—

										(A)the expiration of the term of the

				indebtedness described in paragraph (3)(A), or

										(B)if the principal of the indebtedness

				described in paragraph (3)(A) is not amortized over its term, the expiration of

				the term of the first refinancing of such indebtedness (or if earlier, the date

				which is 30 years after the date of such first refinancing).

										(e)Other

				definitions and special rulesFor purposes of this section—

									(1)Qualified

				residenceFor purposes of

				this subsection—

										(A)In

				generalExcept as provided in

				subparagraph (C), the term qualified residence means the principal

				residence of the taxpayer.

										(B)Married

				individuals filing separate returnsIf a married couple does not file a joint

				return for the taxable year—

											(i)such couple shall be treated as 1 taxpayer

				for purposes of subparagraph (A), and

											(ii)each individual shall be entitled to take

				into account 1/2 of the principal residence unless both

				individuals consent in writing to 1 individual taking into account the

				principal residence.

											(C)Pre-october 13,

				1987, indebtednessIn the

				case of any pre-October 13, 1987, indebtedness, the term qualified

				residence has the meaning given that term in section 163(h)(4), as in

				effect on the day before the date of enactment of this subparagraph.

										(2)Special rule

				for cooperative housing corporationsAny indebtedness secured by stock held by

				the taxpayer as a tenant-stockholder in a cooperative housing corporation shall

				be treated as secured by the house or apartment which the taxpayer is entitled

				to occupy as such a tenant-stockholder. If stock described in the preceding

				sentence may not be used to secure indebtedness, indebtedness shall be treated

				as so secured if the taxpayer establishes to the satisfaction of the Secretary

				that such indebtedness was incurred to acquire such stock.

									(3)Unenforceable

				security interestsIndebtedness shall not fail to be treated

				as secured by any property solely because, under any applicable State or local

				homestead or other debtor protection law in effect on August 16, 1986, the

				security interest is ineffective or the enforceability of the security interest

				is restricted.

									(4)Special rules

				for estates and trustsFor

				purposes of determining whether any interest paid or accrued by an estate or

				trust is qualified residence interest, any residence held by such estate or

				trust shall be treated as a qualified residence of such estate or trust if such

				estate or trust establishes that such residence is a qualified residence of a

				beneficiary who has a present interest in such estate or trust or an interest

				in the residuary of such estate or trust.

									5.Definitions and

				special rules

								(a)Definition of

				surviving spouse

									(1)In

				generalFor purposes of this

				part, the term surviving spouse means a taxpayer—

										(A)whose spouse died during either of the

				taxpayer’s 2 taxable years immediately preceding the taxable year, and

										(B)who maintains as the taxpayer’s home a

				household which constitutes for the taxable year the principal place of abode

				(as a member of such household) of a dependent—

											(i)who (within the meaning of section 6,

				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)) is a

				son, stepson, daughter, or stepdaughter of the taxpayer, and

											(ii)with respect to whom the taxpayer is

				entitled to a deduction for the taxable year under section 2.

											For purposes of this paragraph, an

				individual shall be considered as maintaining a household only if over one-half

				of the cost of maintaining the household during the taxable year is furnished

				by such individual.(2)LimitationsNotwithstanding paragraph (1), for purposes

				of this part a taxpayer shall not be considered to be a surviving

				spouse—

										(A)if the taxpayer has remarried at any time

				before the close of the taxable year, or

										(B)unless, for the taxpayer’s taxable year

				during which the taxpayer’s spouse died, a joint return could have been made

				under the provisions of section 6013 (without regard to subsection (a)(3)

				thereof).

										(3)Special rule

				where deceased spouse was in missing statusIf an individual was in a missing status

				(within the meaning of section 6013(f)(3)) as a result of service in a combat

				zone and if such individual remains in such status until the date referred to

				in subparagraph (A) or (B), then, for purposes of paragraph (1)(A), the date on

				which such individual dies shall be treated as the earlier of the date

				determined under subparagraph (A) or the date determined under subparagraph

				(B):

										(A)The date on which the determination is made

				under section 556 of title 37 of the United States Code or under section 5566

				of title 5 of such Code (whichever is applicable) that such individual died

				while in such missing status.

										(B)Except in the case of the combat zone

				designated for purposes of the Vietnam conflict, the date which is 2 years

				after the date designated as the date of termination of combatant activities in

				that zone.

										(b)Definition of

				head of household

									(1)In

				generalFor purposes of this

				part, an individual shall be considered a head of a household if, and only if,

				such individual is not married at the close of such individual’s taxable year,

				is not a surviving spouse (as defined in subsection (a)), and either—

										(A)maintains as such individual’s home a

				household which constitutes for more than one-half of such taxable year the

				principal place of abode, as a member of such household, of—

											(i)a qualifying child of the individual (as

				defined in section 6(c), determined without regard to section 6(e)), but not if

				such child—

												(I)is married at the close of the taxpayer's

				taxable year, and

												(II)is not a dependent of such individual by

				reason of section 6(b)(2) or 6(b)(3), or both, or

												(ii)any other person who is a dependent of the

				taxpayer, if the taxpayer is entitled to a deduction for the taxable year for

				such person under section 2, or

											(B)maintains a household which constitutes for

				such taxable year the principal place of abode of the father or mother of the

				taxpayer, if the taxpayer is entitled to a deduction for the taxable year for

				such father or mother under section 2.

										For purposes of this paragraph, an

				individual shall be considered as maintaining a household only if over one-half

				of the cost of maintaining the household during the taxable year is furnished

				by such individual.(2)Determination

				of statusFor purposes of

				this subsection—

										(A)an individual who is legally separated from

				such individual’s spouse under a decree of divorce or of separate maintenance

				shall not be considered as married,

										(B)a taxpayer shall be considered as not

				married at the close of such taxpayer’s taxable year if at any time during the

				taxable year such taxpayer’s spouse is a nonresident alien, and

										(C)a taxpayer shall be considered as married

				at the close of such taxpayer’s taxable year if such taxpayer’s spouse (other

				than a spouse described in subparagraph (B)) died during the taxable

				year.

										(3)LimitationsNotwithstanding paragraph (1), for purposes

				of this part, a taxpayer shall not be considered to be a head of a

				household—

										(A)if at any time during the taxable year the

				taxpayer is a nonresident alien, or

										(B)by reason of an individual who would not be

				a dependent for the taxable year but for—

											(i)subparagraph (H) of section 6(d)(2),

				or

											(ii)paragraph (3) of section 6(d).

											(c)Certain married

				individuals living apartFor

				purposes of this part, an individual shall be treated as not married at the

				close of the taxable year if such individual is so treated under the provisions

				of section 7703(b).

								6.Dependent

				defined

								(a)In

				generalFor purposes of this

				subtitle, the term dependent means—

									(1)a qualifying child, or

									(2)a qualifying relative.

									(b)ExceptionsFor purposes of this section—

									(1)Dependents

				ineligibleIf an individual

				is a dependent of a taxpayer for any taxable year of such taxpayer beginning in

				a calendar year, such individual shall be treated as having no dependents for

				any taxable year of such individual beginning in such calendar year.

									(2)Married

				dependentsAn individual

				shall not be treated as a dependent of a taxpayer under subsection (a) if such

				individual has made a joint return with the individual’s spouse under section

				6013 for the taxable year beginning in the calendar year in which the taxable

				year of the taxpayer begins.

									(3)Citizens or

				nationals of other countries

										(A)In

				generalThe term

				dependent does not include an individual who is not a citizen or

				national of the United States unless such individual is a resident of the

				United States or a country contiguous to the United States.

										(B)Exception for

				adopted childSubparagraph

				(A) shall not exclude any child of a taxpayer (within the meaning of subsection

				(f)(1)(B)) from the definition of dependent if—

											(i)for the taxable year of the taxpayer, the

				child has the same principal place of abode as the taxpayer and is a member of

				the taxpayer’s household, and

											(ii)the taxpayer is a citizen or national of

				the United States.

											(c)Qualifying

				childFor purposes of this

				section—

									(1)In

				generalThe term

				qualifying child means, with respect to any taxpayer for any

				taxable year, an individual—

										(A)who bears a relationship to the taxpayer

				described in paragraph (2),

										(B)who has the same principal place of abode

				as the taxpayer for more than one-half of such taxable year,

										(C)who meets the age requirements of paragraph

				(3), and

										(D)who has not provided over one-half of such

				individual’s own support for the calendar year in which the taxable year of the

				taxpayer begins.

										(2)RelationshipFor purposes of paragraph (1)(A), an

				individual bears a relationship to the taxpayer described in this paragraph if

				such individual is—

										(A)a child of the taxpayer or a descendant of

				such a child, or

										(B)a brother, sister, stepbrother, or

				stepsister of the taxpayer or a descendant of any such relative.

										(3)Age

				requirements

										(A)In

				generalFor purposes of

				paragraph (1)(C), an individual meets the requirements of this paragraph if

				such individual—

											(i)has not attained the age of 19 as of the

				close of the calendar year in which the taxable year of the taxpayer begins,

				or

											(ii)is a student who has not attained the age

				of 24 as of the close of such calendar year.

											(B)Special rule

				for disabledIn the case of

				an individual who is permanently and totally disabled at any time during such

				calendar year, the requirements of subparagraph (A) shall be treated as met

				with respect to such individual.

										(4)Special rule

				relating to 2 or more claiming qualifying child

										(A)In

				generalExcept as provided in

				subparagraph (B), if (but for this paragraph) an individual may be and is

				claimed as a qualifying child by 2 or more taxpayers for a taxable year

				beginning in the same calendar year, such individual shall be treated as the

				qualifying child of the taxpayer who is—

											(i)a parent of the individual, or

											(ii)if clause (i) does not apply, the taxpayer

				with the highest adjusted gross income for such taxable year.

											(B)More than 1

				parent claiming qualifying childIf the parents claiming any qualifying

				child do not file a joint return together, such child shall be treated as the

				qualifying child of—

											(i)the parent with whom the child resided for

				the longest period of time during the taxable year, or

											(ii)if the child resides with both parents for

				the same amount of time during such taxable year, the parent with the highest

				adjusted gross income.

											(d)Qualifying

				relativeFor purposes of this

				section—

									(1)In

				generalThe term

				qualifying relative means, with respect to any taxpayer for any

				taxable year, an individual—

										(A)who bears a relationship to the taxpayer

				described in paragraph (2),

										(B)with respect to whom the taxpayer provides

				over one-half of the individual’s support for the calendar year in which such

				taxable year begins, and

										(C)who is not a qualifying child of such

				taxpayer or of any other taxpayer for any taxable year beginning in the

				calendar year in which such taxable year begins.

										(2)RelationshipFor purposes of paragraph (1)(A), an

				individual bears a relationship to the taxpayer described in this paragraph if

				the individual is any of the following with respect to the taxpayer:

										(A)A child or a descendant of a child.

										(B)A brother, sister, stepbrother, or

				stepsister.

										(C)The father or mother, or an ancestor of

				either.

										(D)A stepfather or stepmother.

										(E)A son or daughter of a brother or sister of

				the taxpayer.

										(F)A brother or sister of the father or mother

				of the taxpayer.

										(G)A son-in-law, daughter-in-law,

				father-in-law, mother-in-law, brother-in-law, or sister-in-law.

										(H)An individual (other than an individual who

				at any time during the taxable year was the spouse, determined without regard

				to section 7703, of the taxpayer) who, for the taxable year of the taxpayer,

				has the same principal place of abode as the taxpayer and is a member of the

				taxpayer’s household.

										(3)Special rule

				relating to multiple support agreementsFor purposes of paragraph (1)(C), over

				one-half of the support of an individual for a calendar year shall be treated

				as received from the taxpayer if—

										(A)no one person contributed over one-half of

				such support,

										(B)over one-half of such support was received

				from 2 or more persons each of whom, but for the fact that any such person

				alone did not contribute over one-half of such support, would have been

				entitled to claim such individual as a dependent for a taxable year beginning

				in such calendar year,

										(C)the taxpayer contributed over 10 percent of

				such support, and

										(D)each person described in subparagraph (B)

				(other than the taxpayer) who contributed over 10 percent of such support files

				a written declaration (in such manner and form as the Secretary may by

				regulations prescribe) that such person will not claim such individual as a

				dependent for any taxable year beginning in such calendar year.

										(4)Special rule

				relating to income of handicapped dependents

										(A)In

				generalFor purposes of

				paragraph (1)(B), the gross income of an individual who is permanently and

				totally disabled at any time during the taxable year shall not include income

				attributable to services performed by the individual at a sheltered workshop

				if—

											(i)the availability of medical care at such

				workshop is the principal reason for the individual’s presence there,

				and

											(ii)the income arises solely from activities at

				such workshop which are incident to such medical care.

											(B)Sheltered

				workshop definedFor purposes

				of subparagraph (A), the term sheltered workshop means a

				school—

											(i)which provides special instruction or

				training designed to alleviate the disability of the individual, and

											(ii)which is operated by an organization

				described in section 501(c)(3) and exempt from tax under section 501(a), or by

				a State, a possession of the United States, any political subdivision of any of

				the foregoing, the United States, or the District of Columbia.

											(5)Special rules

				for supportFor purposes of

				this subsection—

										(A)payments to a spouse which are includible

				in the gross income of such spouse shall not be treated as a payment by the

				payor spouse for the support of any dependent, and

										(B)in the case of the remarriage of a parent,

				support of a child received from the parent’s spouse shall be treated as

				received from the parent.

										(e)Special rule

				for divorced parents

									(1)In

				generalNotwithstanding

				subsection (c)(1)(B), (c)(4), or (d)(1)(C), if—

										(A)a child receives over one-half of the

				child’s support during the calendar year from the child’s parents—

											(i)who are divorced or legally separated under

				a decree of divorce or separate maintenance,

											(ii)who are separated under a written

				separation agreement, or

											(iii)who live apart at all times during the last

				6 months of the calendar year, and

											(B)such child is in the custody of 1 or both

				of the child’s parents for more than one-half of the calendar year, such child

				shall be treated as being the qualifying child or qualifying relative of the

				noncustodial parent for a calendar year if the requirements described in

				paragraph (2) are met.

										(2)RequirementsFor purposes of paragraph (1), the

				requirements described in this paragraph are met if—

										(A)a decree of divorce or separate maintenance

				or written separation agreement between the parents applicable to the taxable

				year beginning in such calendar year provides that the noncustodial parent

				shall be entitled to any deduction allowable under section 2 for such child,

				and in the case of such a decree or agreement executed before January 1, 1985,

				the noncustodial parent provides at least $600 for the support of such child

				during such calendar year, or

										(B)the custodial parent signs a written

				declaration (in such manner and form as the Secretary may prescribe) that such

				parent will not claim such child as a dependent for such taxable year.

										For purposes of subparagraph (A),

				amounts expended for the support of a child or children shall be treated as

				received from the noncustodial parent to the extent that such parent provided

				amounts for such support.(3)Custodial

				parent and noncustodial parentFor purposes of this subsection—

										(A)Custodial

				parentThe term

				custodial parent means the parent with whom a child shared the

				same principal place of abode for the greater portion of the calendar

				year.

										(B)Noncustodial

				parentThe term

				noncustodial parent means the parent who is not the custodial

				parent.

										(4)Exception for

				multiple-support agreementsThis subsection shall not apply in any case

				where over one-half of the support of the child is treated as having been

				received from a taxpayer under the provision of subsection (d)(3).

									(f)Other

				definitions and rulesFor

				purposes of this section—

									(1)Child

				defined

										(A)In

				generalThe term

				child means an individual who is—

											(i)a son, daughter, stepson, or stepdaughter

				of the taxpayer, or

											(ii)an eligible foster child of the

				taxpayer.

											(B)Adopted

				childIn determining whether

				any of the relationships specified in subparagraph (A)(i) or paragraph (4)

				exists, a legally adopted individual of the taxpayer, or an individual who is

				lawfully placed with the taxpayer for legal adoption by the taxpayer, shall be

				treated as a child of such individual by blood.

										(C)Eligible foster

				childFor purposes of

				subparagraph (A)(ii), the term eligible foster child means an

				individual who is placed with the taxpayer by an authorized placement agency or

				by judgment, decree, or other order of any court of competent

				jurisdiction.

										(2)Student

				definedThe term

				student means an individual who during each of 5 calendar months

				during the calendar year in which the taxable year of the taxpayer

				begins—

										(A)is a full-time student at an educational

				organization described in section 3(d)(1)(B), or

										(B)is pursuing a full-time course of

				institutional on-farm training under the supervision of an accredited agent of

				an educational organization described in section 3(d)(1)(B) or of a State or

				political subdivision of a State.

										(3)Determination

				of household statusAn

				individual shall not be treated as a member of the taxpayer’s household if at

				any time during the taxable year of the taxpayer the relationship between such

				individual and the taxpayer is in violation of local law.

									(4)Brother and

				sisterThe terms

				brother and sister include a brother or sister by the

				half blood.

									(5)Special support

				test in case of studentsFor

				purposes of subsections (c)(1)(D) and (d)(1)(C), in the case of an individual

				who is—

										(A)a child of the taxpayer, and

										(B)a student, amounts received as scholarships

				for study at an educational organization described in section 3(d)(1)(B) shall

				not be taken into account.

										(6)Treatment of

				missing children

										(A)In

				generalSolely for the

				purposes referred to in subparagraph (B), a child of the taxpayer—

											(i)who is presumed by law enforcement

				authorities to have been kidnapped by someone who is not a member of the family

				of such child or the taxpayer, and

											(ii)who had, for the taxable year in which the

				kidnapping occurred, the same principal place of abode as the taxpayer for more

				than one-half of the portion of such year before the date of the kidnapping,

				shall be treated as meeting the requirement of subsection (c)(1)(B) with

				respect to a taxpayer for all taxable years ending during the period that the

				child is kidnapped.

											(B)PurposesSubparagraph (A) shall apply solely for

				purposes of determining—

											(i)the deduction under section 2(c),

				and

											(ii)whether an individual is a surviving spouse

				or a head of a household (as such terms are defined in section 5).

											(C)Comparable

				treatment of certain qualifying relativesFor purposes of this section, a child of

				the taxpayer—

											(i)who is presumed by law enforcement

				authorities to have been kidnapped by someone who is not a member of the family

				of such child or the taxpayer, and

											(ii)who was (without regard to this paragraph)

				a qualifying relative of the taxpayer for the portion of the taxable year

				before the date of the kidnapping, shall be treated as a qualifying relative of

				the taxpayer for all taxable years ending during the period that the child is

				kidnapped.

											(D)Termination of

				treatmentSubparagraphs (A)

				and (C) shall cease to apply as of the first taxable year of the taxpayer

				beginning after the calendar year in which there is a determination that the

				child is dead (or, if earlier, in which the child would have attained age

				18).

										IITax on business

				activities

							

								Sec. 11. Tax imposed on

				  business activities.

							

							11.Tax imposed on

				business activities

								(a)Tax

				imposedThere is hereby

				imposed on every person engaged in a business activity located in the United

				States a tax equal to 20 percent of the business taxable income of such

				person.

								(b)Liability for

				taxThe tax imposed by this

				section shall be paid by the person engaged in the business activity, whether

				such person is an individual, partnership, corporation, or otherwise.

								(c)Business

				taxable income

									(1)In

				generalFor purposes of this

				section, the term business taxable income means gross active

				income reduced by the deductions specified in subsection (d).

									(2)Gross active

				incomeFor purposes of

				paragraph (1), the term gross active income means gross income

				other than investment income.

									(d)Deductions

									(1)In

				generalThe deductions

				specified in this subsection are—

										(A)the cost of business inputs for the

				business activity,

										(B)the compensation (including contributions

				to qualified retirement plans but not including other fringe benefits) paid for

				employees performing services in such activity, and

										(C)the cost of personal and real property used

				in such activity.

										(2)Business

				inputs

										(A)In

				generalFor purposes of

				paragraph (1)(A), the term cost of business inputs means—

											(i)the actual cost of goods, services, and

				materials, whether or not resold during the taxable year, and

											(ii)the actual cost, if reasonable, of travel

				and entertainment expenses for business purposes.

											(B)Purchases of

				goods and services excludedSuch term shall not include purchases of

				goods and services provided to employees or owners.

										(C)Certain

				lobbying and political expenditures excluded

											(i)In

				generalSuch term shall not

				include any amount paid or incurred in connection with—

												(I)influencing legislation,

												(II)participation in, or intervention in, any

				political campaign on behalf of (or in opposition to) any candidate for public

				office,

												(III)any attempt to influence the general

				public, or segments thereof, with respect to elections, legislative matters, or

				referendums, or

												(IV)any direct communication with a covered

				executive branch official in an attempt to influence the official actions or

				positions of such official.

												(ii)Exception for

				local legislationIn the case

				of any legislation of any local council or similar governing body—

												(I)clause (i)(I) shall not apply, and

												(II)such term shall include all ordinary and

				necessary expenses (including, but not limited to, traveling expenses described

				in subparagraph (A)(iii) and the cost of preparing testimony) paid or incurred

				during the taxable year in carrying on any trade or business—

													(aa)in direct connection with appearances

				before, submission of statements to, or sending communications to the

				committees, or individual members, of such council or body with respect to

				legislation or proposed legislation of direct interest to the taxpayer,

				or

													(bb)in direct connection with communication of

				information between the taxpayer and an organization of which the taxpayer is a

				member with respect to any such legislation or proposed legislation which is of

				direct interest to the taxpayer and to such organization, and that portion of

				the dues so paid or incurred with respect to any organization of which the

				taxpayer is a member which is attributable to the expenses of the activities

				carried on by such organization.

													(iii)Application

				to dues of tax-exempt organizationsSuch term shall include the portion of dues

				or other similar amounts paid by the taxpayer to an organization which is

				exempt from tax under this subtitle which the organization notifies the

				taxpayer under section 6033(e)(1)(A)(ii) is allocable to expenditures to which

				clause (i) applies.

											(iv)Influencing

				legislationFor purposes of

				this subparagraph—

												(I)In

				generalThe term

				influencing legislation means any attempt to influence any

				legislation through communication with any member or employee of a legislative

				body, or with any government official or employee who may participate in the

				formulation of legislation.

												(II)LegislationThe term legislation has the

				meaning given that term in section 4911(e)(2).

												(v)Other special

				rules

												(I)Exception for

				certain taxpayersIn the case

				of any taxpayer engaged in the trade or business of conducting activities

				described in clause (i), clause (i) shall not apply to expenditures of the

				taxpayer in conducting such activities directly on behalf of another person

				(but shall apply to payments by such other person to the taxpayer for

				conducting such activities).

												(II)De minimis

				exception

													(aa)In

				generalClause (i) shall not

				apply to any in-house expenditures for any taxable year if such expenditures do

				not exceed $2,000. In determining whether a taxpayer exceeds the $2,000 limit,

				there shall not be taken into account overhead costs otherwise allocable to

				activities described in subclauses (I) and (IV) of clause (i).

													(bb)In-house

				expendituresFor purposes of

				provision (aa), the term in-house expenditures means expenditures

				described in subclauses (I) and (IV) of clause (i) other than payments by the

				taxpayer to a person engaged in the trade or business of conducting activities

				described in clause (i) for the conduct of such activities on behalf of the

				taxpayer, or dues or other similar amounts paid or incurred by the taxpayer

				which are allocable to activities described in clause (i).

													(III)Expenses

				incurred in connection with lobbying and political activitiesAny amount paid or incurred for research

				for, or preparation, planning, or coordination of, any activity described in

				clause (i) shall be treated as paid or incurred in connection with such

				activity.

												(vi)Covered

				executive branch officialFor

				purposes of this subparagraph, the term covered executive branch

				official means—

												(I)the President,

												(II)the Vice President,

												(III)any officer or employee of the White House

				Office of the Executive Office of the President, and the 2 most senior level

				officers of each of the other agencies in such Executive Office, and

												(IV)any individual serving in a position in

				level I of the Executive Schedule under section 5312 of title 5, United States

				Code, any other individual designated by the President as having Cabinet level

				status, and any immediate deputy of such an individual.

												(vii)Special rule

				for Indian tribal governmentsFor purposes of this subparagraph, an

				Indian tribal government shall be treated in the same manner as a local council

				or similar governing body.

											(viii)Cross

				reference

												

													For reporting requirements

				  and alternative taxes related to this subsection, see section

				  6033(e).

												

											(e)Carryover of

				excess deductions

									(1)In

				generalIf the aggregate

				deductions for any taxable year exceed the gross active income for such taxable

				year, the amount of the deductions specified in subsection (d) for the

				succeeding taxable year (determined without regard to this subsection) shall be

				increased by the sum of—

										(A)such excess, plus

										(B)the product of such excess and the 3-month

				Treasury rate for the last month of such taxable year.

										(2)3-month

				treasury rateFor purposes of

				paragraph (1), the 3-month Treasury rate is the rate determined by the

				Secretary based on the average market yield (during any 1-month period selected

				by the Secretary and ending in the calendar month in which the determination is

				made) on outstanding marketable obligations of the United States with remaining

				periods to maturity of 3 months or

				less.

									

			(b)Conforming

			 repeals and redesignations

				(1)RepealsThe following subchapters of chapter 1 of

			 subtitle A and the items relating to such subchapters in the table of

			 subchapters for such chapter 1 are repealed:

					(A)Subchapter B (relating to computation of

			 taxable income).

					(B)Subchapter C (relating to corporate

			 distributions and adjustments).

					(C)Subchapter D (relating to deferred

			 compensation, etc.).

					(D)Subchapter G (relating to corporations used

			 to avoid income tax on shareholders).

					(E)Subchapter H (relating to banking

			 institutions).

					(F)Subchapter I (relating to natural

			 resources).

					(G)Subchapter J (relating to estates, trusts,

			 beneficiaries, and decedents).

					(H)Subchapter L (relating to insurance

			 companies).

					(I)Subchapter M (relating to regulated

			 investment companies and real estate investment trusts).

					(J)Subchapter N (relating to tax based on

			 income from sources within or without the United States).

					(K)Subchapter O (relating to gain or loss on

			 disposition of property).

					(L)Subchapter P (relating to capital gains and

			 losses).

					(M)Subchapter Q (relating to readjustment of

			 tax between years and special limitations).

					(N)Subchapter S (relating to tax treatment of

			 S corporations and their shareholders).

					(O)Subchapter T (relating to cooperatives and

			 their patrons).

					(P)Subchapter U (relating to designation and

			 treatment of empowerment zones, enterprise communities, and rural development

			 investment areas).

					(Q)Subchapter V (relating to title 11

			 cases).

					(R)Subchapter W (relating to District of

			 Columbia Enterprise Zone).

					(2)RedesignationsThe following subchapters of chapter 1 of

			 subtitle A and the items relating to such subchapters in the table of

			 subchapters for such chapter 1 are redesignated:

					(A)Subchapter E (relating to accounting

			 periods and methods of accounting) as subchapter B.

					(B)Subchapter F (relating to exempt

			 organizations) as subchapter C.

					(C)Subchapter K (relating to partners and

			 partnerships) as subchapter D.

					3.Repeal of estate and

			 gift taxesSubtitle B

			 (relating to estate, gift, and generation-skipping taxes) and the item relating

			 to such subtitle in the table of subtitles is repealed.

		4.Additional

			 repealsSubtitles H (relating

			 to financing of presidential election campaigns) and J (relating to coal

			 industry health benefits) and the items relating to such subtitles in the table

			 of subtitles are repealed.

		5.Effective

			 dates

			(a)In

			 generalExcept as provided in

			 subsection (b), the amendments made by this Act apply to taxable years

			 beginning after December 31, 2005.

			(b)Repeal of

			 estate and gift taxesThe

			 repeal made by section 3 applies to estates of decedents dying, and transfers

			 made, after December 31, 2005.

			(c)Technical and

			 conforming changesThe

			 Secretary of the Treasury or the Secretary’s delegate shall, as soon as

			 practicable but in any event not later than 90 days after the date of enactment

			 of this Act, submit to the Committee on Ways and Means of the House of

			 Representatives and the Committee on Finance of the Senate a draft of any

			 technical and conforming changes in the Internal Revenue Code of 1986 which are

			 necessary to reflect throughout such Code the changes in the substantive

			 provisions of law made by this Act.

			

